Citation Nr: 0520326	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  The veteran died in October 1967.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.  

In an April 2001 decision, the Board denied the appellant's 
September 1999 request to reopen her claim for service 
connection of the veteran's death.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2002, the Court vacated 
the April 2001 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with a Joint Motion for 
Remand and to Stay Proceedings.  The appellant's appeal was 
returned to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA) and readjudication.

In a November 2002 decision, the Board again denied the 
appellant's claim to reopen her previously denied claim of 
service connection for the veteran's death.  The veteran 
appealed that decision to the Court.  In June 2003, the Court 
vacated the November 2002 Board decision with respect to the 
issue presently on appeal, and remanded the matter back to 
the Board for development consistent with a Joint Motion for 
Remand (Motion).  Of particular relevance, the Motion stated 
that the Board failed to discuss the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which require 
that notice to the appellant must provide the information or 
evidence necessary to substantiate her claim and must 
indicate which portion of any such information or evidence is 
to be provided by the appellant and VA.  The appellant's 
appeal was returned to the Board for additional development 
and readjudication.  

In September 2004, the Board remanded the appellant's claim 
to the RO for additional development.  The RO again denied 
the appellant's claim in supplemental statements of the case 
(SSOCs) dated in January and March 2005.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a decision dated in July 1986, the Board denied 
service connection for the cause of the veteran's death.

3.  In an unappealed April 1997 rating decision, the RO 
denied a claim to reopen the claim for service connection for 
the cause of the veteran's death, finding that new and 
material evidence had not been submitted.

4.  The evidence associated with the claims file subsequent 
to the July 1986 Board decision and April 1997 rating 
decision is not new or so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision, denying entitlement to 
service connection for the cause of the veteran's death, is 
final. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2004).

2.  The April 1997 rating decision denying service connection 
for the cause of the veteran's death is final. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The evidence associated with the appellant's claims file 
subsequent to the RO's April 1997 rating decision is not new 
and material, and the appellant's claim for service 
connection for the cause of the veteran's death is not 
reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), enhanced the VA's duty to assist a claimant in 
developing facts pertinent to his or her claim, and expanded 
the VA's duty to notify the claimant and his or her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claim by several SSOCs, including two dated 
in January and March 2005.  Additionally, the RO sent the 
appellant a letter in November 2004 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the appellant to 
identify and/or secure evidence; listed the evidence; and 
asked the appellant to submit and authorize the release of 
additional evidence.  Furthermore, the January 2005 SSOC 
included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment and private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  As she has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The appellant's claim was originally denied by the RO on the 
basis that there was no evidence that the veteran had heart 
disease in service or within one year of his service, nor was 
there evidence that the veteran's service-connected 
cholecystitis contributed to his death.  

This decision was appealed to the Board, which denied the 
appellant's claim in June 1969 on the basis that the 
veteran's service-connected cholecystitis did not contribute 
to the veteran's death from a perforated left ventricle due 
to a myocardial infarction.  The Board noted the appellant's 
contentions that the veteran's service medical records were 
incomplete or contained records from another veteran, but 
nonetheless concluded that the appellant's underlying claim 
was unchanged and that any errors in filing were without 
impact.  At this time, the Board also considered a January 
1969 opinion from B.J.M., M.D., which appeared to find a 
possible relationship between the veteran's in-service 
complaints of chest pain to angina and a possible 
relationship between the veteran's cholecystitis and cardiac 
discomfort.  However, the Board found that the veteran's 
service medical records showed that the veteran's chest pain 
was in the upper right quadrant of his abdomen, and denied 
the appellant's claim.

In July 1976, September 1984, and January 1985, the RO issued 
rating decisions denying the appellant's claim to reopen on 
the basis that no new and material evidence had been 
submitted.  In August 1985, the appellant filed a notice of 
disagreement.  The RO, in a rating decision dated in 
September 1985, denied service connection for the cause of 
the veteran's death because the objective evidence did not 
show a heart disorder during service or within a year 
following service.  The RO issued a statement of the case in 
October 1985, and the appellant perfected her appeal.  In 
July 1986, the Board issued a decision denying entitlement to 
service connection for the cause of the veteran's death on 
the basis that lay statements submitted by persons who served 
with the veteran were not supported by contemporaneous 
clinical evidence which established entitlement to service 
connection for the cause of the veteran's death, as there was 
no evidence establishing a relationship between the veteran's 
death, his arteriosclerotic heart disease, and his service, 
including his service-connected cholecystitis.

In September 1987 and November 1990, the RO issued rating 
decisions denying the appellant's claim to reopen on the 
basis that no new and material evidence had been submitted.  
At the time of the September 1987 rating decision, the RO 
considered a letter from Dr. B.J.M., which reiterated the 
veteran's treatment history, and once again noted a possible 
relationship between the cardiac disease and his service.  
The RO denied the appellant's claim on the basis that no 
cardiac chest pain was shown during service and that Dr. 
B.J.M.'s opinion was speculation.

More recently, the appellant filed a claim to reopen on the 
basis of new and material evidence in December 1996.  The RO, 
in an April 1997 rating decision, denied the appellant's 
claim on the basis that the evidence submitted was not 
sufficient to reopen her claim for service connection for the 
cause of the veteran's death.  The appellant filed a notice 
of disagreement in August 1997, the RO issued a supplemental 
statement of the case in December 1997, and the appellant 
perfected her appeal.  However, the appellant withdrew her 
appeal in February 1998.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2004).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision. 
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (2004).  Once 
the Board's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002).  In 
this case, the appellant did not file a motion for 
reconsideration of the Board's July 1986 rating decision.  
Therefore, the Board's July 1986 decision is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Board must reopen the claim and review the former disposition 
of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.

In addition, within one year from the date of mailing the 
notice of the RO's decision, a notice of disagreement (NOD) 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  In addition, where the appellant files a 
NOD, but fails to perfect her appeal within sixty days of the 
date on which the statement of the case was mailed or within 
one year from the date of mailing the notice of the decision, 
or withdraws her appeal, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the appellant 
withdrew her appeal of the RO's April 1997 rating decision.  
Therefore, the RO's April 1997 rating decision is final and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

Additional evidence has been associated with the claims file 
since the RO's April 1997 denial of the appellant's claim to 
reopen.  This evidence includes photocopies of the veteran's 
service medical records, photocopies of private medical 
records dated in January 1969 and April 1987, a copy of the 
veteran's death certificate, and photocopies of previously 
submitted lay statements, correspondence by the veteran prior 
to his death, and correspondence between the RO and the 
appellant.  

In addition, the appellant submitted a January 2004 statement 
from Dr. B.J.M.  The physician wrote that he had reviewed the 
evidence in the veteran's case and offered the professional 
opinion that the veteran's fatal heart condition began while 
he was on active duty.  Dr. B.J.M. expressed the opinion that 
the symptoms the veteran exhibited while on active duty, 
which were a matter of record, were the beginning stages of 
his fatal heart condition.  

Based on the foregoing evidence, the Board finds that the 
appellant has not satisfied her burden of presenting new and 
material evidence.  The private medical records from 1969 and 
1987 and the veteran's service medical records, as well as 
the lay statements and correspondence, are not new.  
Specifically, these records were of record and considered at 
the July 1986 Board decision and the April 1997 rating 
decision.  As such, these records constitute duplicative 
evidence because they are nothing more than photocopies of 
records previously considered by the RO and the Board.  
Further, as discussed earlier, the RO and the Board 
previously rejected the appellant's contentions that the 
veteran's in-service complaints and his service-connected 
cholecystitis were related to the veteran's arteriosclerotic 
heart disease.  The Board finds that this evidence is merely 
a repetition of the appellant's previous arguments.  Dr. 
B.J.M.'s January 2004 statement is duplicative of his earlier 
statements, and simply repeats his earlier opinion.  He does 
not provide any additional rationale for this opinion, or 
refer to any actual, specific findings in the medical record 
to support it.  

As to the appellant's own lay assertions alleging etiological 
relationships between the veteran's demise and his service, 
her statements are redundant of prior contentions and do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  "Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), a 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence sufficient to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.

As the preponderance of the evidence is against the 
application to reopen the appellant's claim for service 
connection for the cause of the veteran's death, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the claim 
to reopen a claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


